


110 HR 1965 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1965
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Pomeroy (for
			 himself and Mr. Lewis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit to holders of clean renewable energy bonds.
	
	
		1.Modifications to credit for
			 clean renewable energy bonds
			(a)Additional
			 period for reimbursement of costs paid by borrowerSubparagraph
			 (C) of section 54(d)(2) of the Internal Revenue Code of 1986 is amended by
			 striking clause (iii) and inserting the following:
				
					(iii) the reimbursement is made not later than 18
				months after the date the original expenditure is paid or, if later, the date
				that the project is placed in service or abandoned.
					In no
				event may the reimbursement under clause (iii) be made more than 3 years after
				the date the original expenditure is
				paid..
			(b)Clarification of
			 ratable principal amortization requirementParagraph (5) of
			 section 54(l) of such Code is amended to read as follows:
				
					(5)Ratable
				principal amortization requiredA bond shall not be treated as a clean
				renewable energy bond unless it is part of an issue which provides for an equal
				amount of principal to be paid by the qualified issuer during each 12-month
				period that the issue is outstanding (other than the first 12-month period).
					.
			(c)Maximum term of
			 issueThe second sentence of section 54(e)(2) of such Code is
			 amended by inserting the greater of 15 years or after
			 Such maximum term shall be.
			(d)Increase in
			 amount of bonds designated; extension through 2009
				(1)In
			 generalSubsection (f) of section 54 of such Code is amended to
			 read as follows:
					
						(f)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a
				national clean renewable energy bond limitation for each calendar year. Such
				limitation is $1,000,000,000 for 2008 and 2009 and zero thereafter.
							(2)Allocation by
				secretaryThe national clean
				renewable energy bond limitation for a calendar year shall be allocated by the
				Secretary among qualified projects in such manner as the Secretary determines
				appropriate, except that the Secretary may not allocate more than $625,000,000
				of such limitation for each calendar year to finance qualified projects of
				qualified borrowers which are governmental bodies.
							.
				(2)Conforming
			 amendmentSection 54 of such Code is amended by striking
			 subsection (m).
				(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to obligations issued after December 31,
			 2006.
				(2)Annual bond
			 limitationThe amendments made by subsection (d) shall apply to
			 obligations issued after December 31, 2007.
				
